PER CURIAM.
The plaintiff in the trial court appeals a final judgment for the defendant, Florida East Coast Railway. The final judgment was pursuant to a directed verdict entered at the close of all the evidence.
The judgment is affirmed upon authority of the holding in Louisville and Nashville Railroad Co. v. Holland, Fla.1955, 79 So.2d 691.
The appellant raises one other point directed to an interlocutory order which struck an allegation that the defendant had been negligent in employing the engineer of the train. This point has become moot by the finding of the trial judge, affirmed upon appeal, that the engineer was not guilty of actionable negligence as far as this plaintiff is concerned. See Mallory v. O’Neil, Fla.1954, 69 So.2d 313; 35 Am. Jur., Master and Servant, § 548 (1941).
Affirmed.